Title: To George Washington from Benjamin Lincoln, 3 February 1788
From: Lincoln, Benjamin
To: Washington, George



My dear General,
Boston Feby 3 1788

Your Excellency will find by the papers of yesterday, which I do myself the pleasure to inclose, that the Governour has taken his seat as President of the Convention and that he came forward with a motion for the adoption of the constitution and sub joined a recommendation that some alterations may take place in it; The motion has taken up a considerable time; those in the opposition want the constitution to be accepted upon condition that the alterations be made; this they will not be able to carry—Yesterday noon, a motion was made that the motion under consideration should be committed. This was agreed to, and a large Committee was raised, consisting of two members from each of the large Counties, and of one for two small ones. It was also agreed that each County should nominate their own members & that they should take one who had given his opinion for, and one who had given his opinion against the constitution, in each County wherein two were chosen; I expect they will report tomorrow afternoon to which time convention stands adjourned. I hope Good will arise from the measure & that the main question will be taken by Wednesday next. The Gentlemen in the opposition urge that the Governour’s motion ought to be divided, and that the first question be taken simply “whether they

will or will not accept the constitution”; They are opposed in this, and I hope the large Committee will adjust the matter and put an end to any further dispute upon the question.
We find ourselves exceedingly embarrass’d by the temper which raged the last winter in some of the Counties. Many of the insurgents are in Convention, (even some of Shay’s Officers.) a great proportion of those men are high in the opposition. We could hardly expect any thing else, nor could we I think, justly suppose that those men who were so lately intoxicated with large draughts of liberty, and who were thirsting for more would in so short a time submit to a constitution, which would further take up the reins of government, which in their opinion were too strait before; I hope people abroad will consider this matter and make proper allowances for a clog of this kind—I think the constitution will pass. I have the honor of being my dear General with perfect Esteem yr Excellency’s most obedt Servt

B. Lincoln

